Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on September 24, 2020 is acknowledged.  The traversal is on the ground(s) that both claims recite an energy beam having sufficient energy to melt and consolidate the raw material feedstock and the apparatus, to be used, must operate the energy beam generator and direct it at the transferred raw material feedstock, which is recited by Group II.
The restriction is nonetheless proper because the inventions are independent or distinct from each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention I could be used to print a 3D object without using the wroughting system. For example, a method that checks the layers for flaws and only uses the wroughting system if flaws are found could be followed to use the apparatus, and therefore not follow the method of Group II when printing an object in a process that did not have any detectable flaws.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 
Inventions I-II require different fields of search, including different classification areas and different search queries. See MPEP 808.02(C).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of operating an additive manufacturing apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 24, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (US 2015/0266285).
Regarding claim 1, James discloses an additive manufacturing apparatus (apparatus 9, 28, 40, [0030-31], [0034-36], Figs. 4-5) comprising: a working surface (surface atop actuator 42 that receives powder bed 36 for printing component 10, [0034-36], Figs. 4-5); a first reservoir adapted to store at least one raw material feedstock proximate to the working surface (inherent source of powder for powder bed 36 spread by roller 38, [0036], Figs. 4-5); a recoater configured to transfer a portion of the at least one raw material feedstock, on a layer-by-layer basis, from the first reservoir to either the working surface or to an in-process component disposed on the working surface (roller 38, [0036], Figs. 4-5); an energy beam generator capable of producing and directing at least one energy beam toward the working surface (construction unit 12 with laser source 30 and scanner system 32, [0034], Figs. 4-5), the at least one energy beam having sufficient energy to melt and consolidate, on a layer-by-layer basis, the transferred portions of the at least one raw material feedstock into corresponding bulk material layers of the in-process component (laser beams 34 from laser source 30 melts and fuses powder bed 36, [0034], Figs. 4-5); and an ultrasonic wroughting system capable of producing and directing ultrasonic waves to at least a topmost of the bulk material layers (stress inducing unit 14 which is an ultrasonic peening tool, [0035-36], Figs. 4-5), wherein at least one of a magnitude and a frequency of the ultrasonic waves is sufficient to compress at least the topmost of the bulk material layers along at least a build axis of the in-process component ([0035-36]).  

Regarding claim 3, James discloses an additive manufacturing controller programmed to operate the ultrasonic wroughting system (configuring of stress inducing unit 14, [0030]) after operation of the energy beam generator and before operation of the recoater (fusing with laser, stress inducing, then depositing next layer over stress induced layer 24, [0031]).  
Regarding claim 9, James discloses a laser powder bed deposition system (apparatus 9, 28, 40 includes construction unit 12 includes laser source 30 and forms powder bed 36, thereby constituting a laser powder bed deposition system, [0034], Figs. 4-5).  

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staroselsky (US 2016/0332371).
Regarding claim 1, Staroselsky discloses an additive manufacturing apparatus (additive manufacturing system 20, [0034], Figs. 1-3) comprising: a working surface (built table 22, [0034], Figs. 1-3); a first reservoir adapted to store at least one raw material feedstock proximate to the working surface (hopper 40, [0035], Fig. 1); a recoater configured to transfer a portion of the at least one raw material feedstock, on a layer-by-layer basis, from the first reservoir to either the working surface or to an in-process component disposed on the working surface (spreading arm 30, [0034] [0036], Figs. 1, 3); an energy beam generator capable of producing and directing at least one energy beam toward the working surface (energy gun 32, [0034], Fig. 1), the at least one energy beam having sufficient energy to melt and consolidate, 
Regarding claim 2, Staroselsky discloses wherein the working surface is movable along the build axis (drive mechanism 58 lowers tray 56 of build table 22, [0037], Figs. 1, 3.  
Regarding claim 3, Staroselsky discloses an additive manufacturing controller programmed to operate the ultrasonic wroughting system (controller 34, [0048], Fig. 5) after operation of the energy beam generator and before operation of the recoater ([0023] [0048], Fig. 5).  
Regarding claim 9, Staroselsky discloses a laser powder bed deposition system or an electron beam deposition system ([0003]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2015/0266285) as applied to claim 3 above, and further in view of Richardson (US 2019/0389130).

However, in the same field of endeavor of a powder and laser or electron beam based additive manufacturing apparatus, Richardson teaches a measuring device (camera, [0005]; optical imaging camera 24, [0039], Fig. 1) in communication with the additive manufacturing controller and adapted to measure coordinates of a first datum on the in-process component immediately before operation of the wroughting system and coordinates of a second datum on the in-process component immediately after operation of the wroughting system (camera captures locations on surface to be used for correcting the process, these corrections include use of vibration means and would further include checking and making adjustments after the vibration means are utilized, [0005] [0009] [0018] [0025] [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of James to include the camera of Richardson because [0009] of Richardson teaches monitoring the additive manufacturing process in order to identify, remedy, and/or prevent faults as build progresses.
Regarding claim 5, James as modified teaches based on a calculated difference between coordinates of the first and second datums, the additive manufacturing controller adjusts at least one of: a volume of the portion of the at least one raw material feedstock transferred by 
Regarding claim 6, James as modified teaches wherein the measuring device comprises an optical measuring device directed toward the working surface (as modified, camera of Richardson).  
Regarding claim 7, James as modified teaches wherein, based on a calculated distance between coordinates of the first and second datums, the additive manufacturing controller is adapted to adjust a compressive force applied by the ultrasonic wroughting system to at least one of the subsequent bulk material layers (as modified, adjusting vibration taught in Richardson [0025]).  
Regarding claim 8, James as modified teaches wherein the compressive force is sufficient to impart a residual compressive stress in the in-process component (Richardson [0025] vibration imparts a compressive force; James [0012] [0025] [0030] [0035-36]).  

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staroselsky (US 2016/0332371) as applied to claim 3 above, and further in view of Richardson (US 2019/0389130).
Regarding claim 4, Staroselsky teaches an apparatus substantially as claimed. James does not disclose a measuring device in communication with the additive manufacturing controller and adapted to measure coordinates of a first datum on the in-process component immediately before operation of the ultrasonic wroughting system and coordinates of a second 
However, in the same field of endeavor of a powder and laser or electron beam based additive manufacturing apparatus, Richardson teaches a measuring device (camera, [0005]; optical imaging camera 24, [0039], Fig. 1) in communication with the additive manufacturing controller and adapted to measure coordinates of a first datum on the in-process component immediately before operation of the wroughting system and coordinates of a second datum on the in-process component immediately after operation of the wroughting system (camera captures locations on surface to be used for correcting the process, these corrections include use of vibration means and would further include checking and making adjustments after the vibration means are utilized, [0005] [0009] [0018] [0025] [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Staroselsky to include the camera of Richardson because [0009] of Richardson teaches monitoring the additive manufacturing process in order to identify, remedy, and/or prevent faults as build progresses.
Regarding claim 5, Staroselsky as modified teaches based on a calculated difference between coordinates of the first and second datums, the additive manufacturing controller adjusts at least one of: a volume of the portion of the at least one raw material feedstock transferred by the recoater for a subsequent bulk material layer, and operation of the energy beam generator for the subsequent bulk material layer (Richardson, [0009] [0018-19] [0024-26]).  

Regarding claim 7, Staroselsky as modified teaches wherein, based on a calculated distance between coordinates of the first and second datums, the additive manufacturing controller is adapted to adjust a compressive force applied by the ultrasonic wroughting system to at least one of the subsequent bulk material layers (as modified, adjusting vibration taught in Richardson [0025]).  
Regarding claim 8, Staroselsky as modified teaches wherein the compressive force is sufficient to impart a residual compressive stress in the in-process component (Richardson [0025] vibration imparts a compressive force).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                    

/MARC C HOWELL/             Primary Examiner, Art Unit 1774